                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3                                         SAN JOSE DIVISION

                                   4
                                         U.S. BANK NATIONAL ASSOCIATION,
                                   5                                                       Case No. 5:19-cv-02181-EJD
                                                        Plaintiff,
                                   6                                                       ORDER REMANDING CASE TO
                                                 v.                                        SANTA CLARA COUNTY SUPERIOR
                                   7                                                       COURT
                                         FAREED SEPEHRY-FARD,
                                   8                                                       Re: Dkt. No. 1
                                                        Defendant.
                                   9

                                  10          Defendant Mr. Sepehry-Fard has removed this state court unlawful detainer action to

                                  11   federal court pursuant to 28 U.S.C. § 1443 (Dkt. 1) and has filed cross claims against numerous

                                  12   Cross Defendants (Dkt. 4). Because the removal notice and the cross claims, on their face, did not
Northern District of California
 United States District Court




                                  13   show that removal was appropriate, the Court ordered Defendant to file a brief showing cause why

                                  14   this case should not be dismissed. Dkt. 8. The Court also allowed Plaintiff U.S. Bank to respond.

                                  15   Id. Defendant did not address the Order to Show Cause, but rather filed a document purporting to

                                  16   remove the case to the International Criminal Court in the Hague. Dkt. 10. Plaintiff filed a

                                  17   response to the Order to show cause. Dkt. 11. For the reasons stated below the Court remands the

                                  18   case to the Santa Clara County Superior Court.

                                  19          Defendant has removed this case to the District Court for the Northern District of

                                  20   California once before on December 21, 2017. See U.S. Bank, N.A., etc. v. Fareed Sepehry-Fard,

                                  21   no. 5:17-cv-07241-BLF (N.D. Cal.). Plaintiff moved to remand, and Defendant filed an

                                  22   opposition. See Dkt. 11-1. Judge Freeman ordered the case remanded to the Superior Court. See

                                  23   Dkt. 11-2. Plaintiff appealed Judge Freeman’s order, and the Ninth Circuit summarily affirmed.

                                  24   See Dkt. 11-3.

                                  25          “At any time during the proceedings, a district court may sua sponte remand a case to state

                                  26   court if the court lacks subject matter jurisdiction over the case.” U.S. Bank, N.A. v. Lucore, 2018

                                  27   WL 5832197, at *4 (S.D. Cal. Nov. 5, 2018) (citing 28 U.S.C. § 1447(c)).

                                  28   Case No.: 5:19-cv-02181-EJD
                                       ORDER REMANDING CASE TO SANTA CLARA COUNTY SUPERIOR COURT
                                                                        1
                                   1           As noted in the Order to Show Cause, Defendant alleges no facts showing that removal is

                                   2   proper under 28 U.S.C. § 1443. To remove a case under this section, a party must satisfy a two-

                                   3   part test. “First, the petitioners must assert . . . rights that are given to them by explicit statutory

                                   4   enactment protecting equal racial civil rights. . . . Second, petitioners must assert that the state

                                   5   courts will not enforce that right, and that allegation must be supported by reference to a state

                                   6   statute or a constitutional provision that purports to command the state courts to ignore the federal

                                   7   rights.” Bartlett v. Citibank, N.A., 2019 WL 199943, at *1 (N.D. Cal. Jan. 15, 2019) (citing

                                   8   Georgia. v. Rachel, 384 U.S. 780, 794-804 (1966)). The removal notice does not identify any

                                   9   state statute that purportedly directs the state court to ignore his federally protected rights. See

                                  10   Dkt. 1. Nor did he raise any such defenses in his Answer in the Superior Court. See Dkt. 11-4.

                                  11           Further, “[o]nce a district court certifies a remand order to state court it is divested of

                                  12   jurisdiction and can take no further action on the case.” Seedman v. United States Dist. Court, 837
Northern District of California
 United States District Court




                                  13   F.2d 413, 414 (9th Cir. 1988) (citations omitted). “[A] second removal petition based on the same

                                  14   grounds does not ‘reinvest’ the court’s jurisdiction.” Id. A second removal can only be

                                  15   appropriate when “when subsequent pleadings or events reveal a new and different ground for

                                  16   removal.” Kirkbride v. Cont’l Cas. Co., 933 F.2d 729, 732 (9th Cir. 1991). During his prior

                                  17   attempt to remove this case, he opposed remand on section 1443 grounds. Dkt. 11-1 at 5, 10, 13.

                                  18   Judge Freeman ruled that removal was improper under section 1443. Dkt. 11-2 at 4-5.

                                  19           Defendant has failed to show that removal is proper under section 1443. And, this is his

                                  20   second attempt to remove this case pursuant to that section. Accordingly, the Court REMANDS

                                  21   the case to the Santa Clara County Superior Court. Because the Court finds that it lacks

                                  22   jurisdiction over the matter, it does not address Defendant’s purported removal of the case to the

                                  23   International Criminal Court.

                                  24           The Clerk shall provide a copy of this Order to the Santa Clara County Superior Court as

                                  25   expeditiously as possible. The Clerk shall also close the file.

                                  26           IT IS SO ORDERED.

                                  27

                                  28   Case No.: 5:19-cv-02181-EJD
                                       ORDER REMANDING CASE TO SANTA CLARA COUNTY SUPERIOR COURT
                                                                        2
                                   1   Dated: April 25, 2019

                                   2                                  ______________________________________
                                                                      EDWARD J. DAVILA
                                   3                                  United States District Judge
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:19-cv-02181-EJD
                                       ORDER REMANDING CASE TO SANTA CLARA COUNTY SUPERIOR COURT
                                                                        3
